 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HOWARD HERSHIPS,                                  No. 2:19-cv-01872 KJM AC (PS)
12                       Plaintiff,
13            v.                                        ORDER
14    GAVIN NEWSOM,
15                       Defendant.
16

17           Plaintiff is proceeding in this action in pro per in forma pauperis. The matter was referred

18   to a United States Magistrate Judge as provided by Local Rule 302(c)(21).

19           On October 21, 2019, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 8. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 9.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1. The findings and recommendations filed October 21, 2019, are adopted in full;

28   /////
                                                       1
 1         2. The complaint, ECF No. 1, is DISMISSED with prejudice under 28 U.S.C. 1915(e)(2);
 2         3. The motion for a preliminary injunction, ECF No. 4, is DENIED as MOOT; and
 3         4. The Clerk of Court close this case.
 4   DATED: February 12, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
